Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00475-CV


    COMERICA BANK SUCCESSOR TO STERLING BANK, Appellant

                                         V.

                         RICHARD C. FORD, JR., Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 875616


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed May 16, 2019. On September 30,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.